 Case 4:18-cv-00216-LGW-CLR Document 58 Filed 06/16/20 Page 1 of 46

                                                                                    FILED
                                                                         John E. Triplett, Acting Clerk
                                                                          United States District Court




             In the United States District Court
                                                                      By CAsbell at 4:09 pm, Jun 16, 2020




             for the Southern District of Georgia
                      Savannah Division
BERNARD E. JOHNSON, JR., as
Parent of B.E.J., III, a minor;
and ELVIRA LOWMAN, as Guardian
of B.E.J., III, a minor,

      Plaintiffs,

      v.                                          CV 4:18-216

SHERIFF STEVE C. SIKES; DEPUTY
M. GARY RICHARDSON; LIBERTY
COUNTY SCHOOL DISTRICT; JANELLE
CHARLERY, teacher; WARNELLA
WILDER, administrator; and
GLENN WILSON, administrator,

      Defendants.

                                    ORDER

     Before the Court are two motions: (1) Defendants M. Gary

Richardson    and   Steve   C.    Sikes’    Partial    Motion    to      Dismiss

Plaintiffs’    Second   Amended    Complaint,   dkt.     no.    37;   and            (2)

Defendants    Janelle   Charlery,    Liberty    County    School      District

(“School District”), Warnella Wilder, and Glenn Wilson’s Motion to

Dismiss Plaintiffs’ Second Amended Complaint, dkt. no. 38. The

motions have been fully briefed and are ripe for review. For the

reasons provided below, M. Gary Richardson and Steve C. Sikes’

Motion to Dismiss is GRANTED. Defendants Janelle Charlery, Liberty
 Case 4:18-cv-00216-LGW-CLR Document 58 Filed 06/16/20 Page 2 of 46



County School District, Warnella Wilder, and Glenn Wilson’s Motion

to Dismiss is GRANTED in part and DENIED in part.

                                   BACKGROUND

      The facts stated herein are taken solely from Plaintiffs’

Second Amended Complaint and are assumed to be true pursuant to

Rule 12(b)(6). As discovery proceeds, the allegations in the Second

Amended Complaint may or may not prove to be true. On October 24,

2016, B.E.J. III (“B.E.J.”) was a student at Liberty County High

School.   Dkt. No. 36 ¶¶ 19. At some point in the day, B.E.J. was

in   Defendant    Janell   Charlery’s      classroom.   Id.   ¶    20.   B.E.J.

repeatedly approached Charlery, who was sitting at her desk, to

seek assistance of some kind; Charlery repeatedly told B.E.J. to

sit at his desk and eventually told him to stand in the hallway

outside the classroom. Id. ¶¶ 21, 22. Instead, B.E.J. sat back

down at his desk.        Id. ¶ 23. Charlery then contacted the front

office of the school, and Defendants Warnella Wilder and/or Glenn

Wilson sent the school resource officer, Defendant Deputy Gary

Richardson,      to   Charlery’s    classroom.   Id.    ¶¶   24,   25.   Deputy

Richardson came to the classroom, and when he arrived B.E.J was at

his desk talking with another student.           Id. ¶ 26.

      Deputy Richardson asked B.E.J. to come forward. Id. ¶ 27.

B.E.J. responded by asking Deputy Richardson what he had done.

Id. ¶ 28. Deputy Richardson then asked everyone except B.E.J. to

leave the classroom, and he then berated, verbally challenged, and

                                       2
 Case 4:18-cv-00216-LGW-CLR Document 58 Filed 06/16/20 Page 3 of 46



confronted    B.E.J.   Id.    ¶¶   29,    30.     It   is    alleged    that    Deputy

Richardson was attempting to provoke B.E.J. to do something wrong,

such as to react physically toward the Deputy. Id. ¶ 32. It is

also alleged that Deputy Richardson placed his body in a manner

that controlled what B.E.J. could do and where he could go. Id.

¶ 33.

     B.E.J.      cooperated    with      Deputy    Richardson,         and   the   two

departed the classroom. Id. ¶ 34. Deputy Richardson told B.E.J. to

walk ahead of him and that they were going to the administrative

offices.     Id. ¶ 35. The Second Amended Complaint further alleges

that at some point while B.E.J. was walking in front of Deputy

Richardson towards the front offices, Deputy Richardson without

justification or reason shoved B.E.J. into the hallway wall and

lockers. Id.     ¶¶ 36, 37. B.E.J. then began to turn and face Deputy

Richardson when Deputy Richardson shot B.E.J. in the chest with a

taser gun in front of other students and faculty. Id. ¶¶ 38, 39.

B.E.J. got up from the ground and cooperated with Deputy Richardson

by going to the front offices of the school. Id. ¶ 40. At the

offices,   and    because     Deputy     Richardson         and   school     officials

refused to render medical care, B.E.J. allegedly removed the taser

prongs himself and attempted to tend to himself. Id. ¶¶ 43, 44.

Further, B.E.J. was surrounded by school officials and detained in

a cold office, in his bloody clothes, without first aid, a blanket,

or water. Id. ¶¶ 45.

                                          3
 Case 4:18-cv-00216-LGW-CLR Document 58 Filed 06/16/20 Page 4 of 46



     A parent and a legal guardian of B.E.J. sued Defendants for

a number of causes of action under 42 U.S.C. § 1983 (“Section

1983”), the Americans with Disabilities Act of 1990 (“ADA”), and

Georgia state law.

                            LEGAL STANDARD

     Federal   Rule   of   Civil   Procedure    8(a)   requires   that   a

plaintiff’s complaint contain “a short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R. Civ.

P. 8(a). When ruling on a motion to dismiss brought pursuant to

Rule 12(b)(6), a district court must accept as true the facts set

forth in the complaint and draw all reasonable inferences in the

plaintiff’s favor. Randall v. Scott, 610 F.3d 701, 705 (11th Cir.

2010). Although a complaint need not contain detailed factual

allegations, it must contain “enough facts to state a claim to

relief that is plausible on its face.”          Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007).

     “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The Court accepts the

allegations in the complaint as true and draws all reasonable

inferences in favor of the plaintiff. Ray v. Spirit Airlines, Inc.,

836 F.3d 1340, 1347 (11th Cir. 2016). However, the Court does not

accept as true threadbare recitations of the elements of the claim

                                    4
 Case 4:18-cv-00216-LGW-CLR Document 58 Filed 06/16/20 Page 5 of 46



and   disregards       legal      conclusions        unsupported      by     factual

allegations. Iqbal, 556 U.S. at 678-79.                At a minimum, a complaint

should     “contain     either      direct      or     inferential       allegations

respecting    all     the   material      elements     necessary    to     sustain   a

recovery under some viable legal theory.” Fin. Sec. Assurance, Inc.

v. Stephens, Inc., 500 F.3d 1276, 1282–83 (11th Cir. 2007) (per

curiam) (quoting Roe v. Aware Woman Ctr. for Choice, Inc., 253 F.3d

678, 683 (11th Cir. 2001)).

                                    DISCUSSION

      Plaintiffs have set forth the following claims in their Second

Amended Complaint: (1) Count One, a § 1983 “Unlawful Stop and

Detention” claim against Deputy Richardson in his individual and

official    capacities      and   Sheriff      Sikes    in   his   individual    and

official capacities; (2) Count Two, a § 1983 First Amendment

Retaliation claim against Deputy Richardson in his individual and

official    capacities      and    Sheriff     Sikes    in   his   individual    and

official capacities; (3) Count Three, a § 1983 Excessive Force

claim against Deputy Richardson in his individual and official

capacities    and   Sheriff       Sikes   in   his     individual    and    official

capacities; (4) Count Four, a § 1983 False Arrest claim against

Deputy Richardson in his individual and official capacities and

Sheriff Sikes in his individual and official capacities; (5) Count

Five, a § 1983 False Imprisonment claim against Deputy Richardson

in his individual and official capacities, Sheriff Sikes in his

                                          5
    Case 4:18-cv-00216-LGW-CLR Document 58 Filed 06/16/20 Page 6 of 46



individual      and   official       capacities,      Janelle     Charlery         in   her

individual      and    official       capacities,      Warnella       Wilder       in   her

individual and official capacities, Glenn Wilson in his individual

and official capacities, and Liberty County School District in its

individual     and    official       capacities;      (6)    Count    Six,     a    “State

Constitutional        Claim”        for   excessive       force      against        Deputy

Richardson in his individual and official capacities and Sheriff

Sikes in his individual and official capacities; (7) Count Seven,

a    state   law    assault    claim      against     Deputy    Richardson         in   his

individual     and    official       capacities     and     Sheriff    Sikes       in   his

individual and official capacities; (8) Count Eight, a state law

battery claim against Deputy Richardson in his individual and

official     capacities       and    Sheriff    Sikes     in   his    individual        and

official capacities; (9) Count Nine, a state law intentional

infliction of emotional distress claim against Deputy Richardson

in his individual and official capacities, Sheriff Sikes in his

individual      and   official       capacities,      Janelle     Charlery         in   her

individual      and    official       capacities,      Warnella       Wilder       in   her

individual and official capacities, Glenn Wilson in his individual

and official capacities, and Liberty County School District in its

individual and official capacities; (10) Count Ten, a state law

negligence claim against Deputy Richardson in his individual and

official capacities, Sheriff Sikes in his individual and official

capacities,        Janelle    Charlery     in   her     individual      and    official

                                            6
 Case 4:18-cv-00216-LGW-CLR Document 58 Filed 06/16/20 Page 7 of 46



capacities,   Warnella    Wilder    in       her   individual   and   official

capacities,   Glenn    Wilson      in       his    individual   and   official

capacities, and Liberty County School District in its individual

and official capacities; (11) Count Eleven, a § 1983 “Failure to

Properly Screen and Hire” claim against Sheriff Sikes in his

individual and official capacities; (12) Count Twelve, a § 1983

“Failure to Properly Train” claim against Sheriff Sikes in his

individual and official capacities; (13) Count Thirteen, a § 1983

“Failure to Supervise and Discipline” claim against Sheriff Sikes

in his individual and official capacities; and (14) Count Fourteen,

a § 1983/ADA “Disability Harassment and Discrimination” claim

against   Janelle     Charlery     in       her    individual   and   official

capacities,   Warnella    Wilder    in       her   individual   and   official

capacities,   Glenn    Wilson      in       his    individual   and   official

capacities, and Liberty County School District in its individual

and official capacities.

I. Section 1983 Fourth Amendment Unlawful Arrest Claims and First
Amendment Retaliation Claims Against Deputy Richardson and Sheriff
Sikes in Their Individual Capacities (Counts One, Two, Four, and
Five) and Section 1983 Claims Against Charlery, Wilder, Wilson,
and Liberty County School District in Their Individual Capacities
(Count Five)

     Defendants Richardson and Sikes argue that based on the

factual allegations in the Second Amended Complaint they are

entitled to qualified immunity for the four claims related to the

arrest of B.E.J. Likewise, Defendants Charlery, Wilder, and Wilson


                                        7
 Case 4:18-cv-00216-LGW-CLR Document 58 Filed 06/16/20 Page 8 of 46



argue that they are entitled to qualified immunity on Plaintiffs’

§ 1983 false imprisonment claims against them. “Qualified immunity

protects government officials performing discretionary functions

from suits in their individual capacities unless their conduct

violates ‘clearly established statutory or constitutional rights

of which a reasonable person would have known.’” Dalrymple v. Reno,

334 F.3d 991, 994 (11th Cir. 2003) (quoting Hope v. Pelzer, 536

U.S.   730,   739   (2002)).   For   qualified    immunity     to   apply,   the

official must establish that “he was acting within the scope of

his    discretionary   authority     when   the   allegedly    wrongful      acts

occurred.”    McCullough v. Antolini, 559 F.3d 1201, 1205 (11th Cir.

2009) (citation omitted). If the official shows he was acting

within the scope of his discretionary authority, then the burden

shifts to the plaintiff to “show that: (1) the defendant violated

a constitutional right, and (2) this right was clearly established

at the time of the alleged violation.” Whittier v. Kobayashi, 581

F.3d 1304, 1308 (11th Cir. 2009) (quoting Holloman v. Harland, 370

F.3d 1252, 1264 (11th Cir. 2004)). The Court is permitted to use

its discretion to address the second qualified-immunity prong

first, which it does here. Poulakis v. Rogers, 341 F. App’x 523,

525 (11th Cir. 2009).

       As an initial matter, Defendant Richardson was acting within

his    discretionary    authority     throughout     the      encounter,     and

Plaintiffs have not argued otherwise. Thus, the burden shifts to

                                      8
 Case 4:18-cv-00216-LGW-CLR Document 58 Filed 06/16/20 Page 9 of 46



Plaintiffs    to   “show      that:   (1)     the   defendant    violated     a

constitutional right, and (2) this right was clearly established

at the time of the alleged violation.”         Whittier, 581 F.3d at 1308.

       In this case, it is helpful to address the second prong,

whether the right was clearly established, first. The second prong

asks whether the law enforcement officer had “arguable probable

cause” to arrest a person; if the officer did not, then the officer

violated clearly established law. As the Eleventh Circuit has

stated,

       “In wrongful arrest cases, we have frequently framed the
       ‘clearly established’ prong as an ‘arguable probable
       cause’ inquiry. In other words, we have said that when
       an officer violates the Constitution because he lacked
       probable cause to make an arrest, the officer’s conduct
       may still be insulated under the second prong of
       qualified immunity if he had ‘arguable probable cause’
       to make the arrest.”

Poulakis v. Rogers, 341 F. App’x 523, 526 (11th Cir. 2009) (citing

Case   v.   Eslinger,   555    F.3d   1317,    1327   (11th   Cir.     2009))).

“Arguable probable cause exists where reasonable officers in the

same   circumstances    and    possessing     the   same   knowledge    as   the

[defendant] could have believed that probable cause existed to

arrest.” Gates v. Khokhar, 884 F.3d 1290, 1298 (11th Cir. 2018)

(quoting Redd v. City of Enter., 140 F.3d 1378, 1382 (11th Cir.

1998)).

       Before determining whether Defendant Richardson had arguable

probable cause to arrest B.E.J., the Court must determine the point


                                      9
Case 4:18-cv-00216-LGW-CLR Document 58 Filed 06/16/20 Page 10 of 46



at which B.E.J. was arrested. It is at that point in time that

Defendant Richardson must have had arguable probable cause which

could entitle these Defendants to qualified immunity. “Whether a

seizure has occurred depends on whether a reasonable person, in

light of the totality of the circumstances, would have believed

that he was not free to leave.” United States v. Brown, 700

F. App’x 976, 978 (11th Cir. 2017). As the United States Supreme

Court has recognized, the subjective intention of an officer to

detain a person had that person attempted to leave “is irrelevant

except insofar as that may have been conveyed to the [person].”

U.S. v. Mendenhall, 446 U.S. 544, 554 n.6 (1980). Likewise, the

inquiry is not whether B.E.J. believed he was free to leave but

whether a reasonable person would have such belief under the same

circumstances.

     Accepting as true the allegations contained in the Second

Amended Complaint, B.E.J. was arrested when Deputy Richardson

“placed his body and acted so as to detain B.E.J. III in the

classroom and to control what B.E.J. III could do and where he

could go.” Dkt. No. 36 ¶ 33. It was at this point in time that a

reasonable person would believe that he was not free to leave.

Thus, it was at this point in time that Deputy Richardson needed

arguable probable cause to be immune from any Fourth Amendment

claims arising from this arrest.



                                   10
Case 4:18-cv-00216-LGW-CLR Document 58 Filed 06/16/20 Page 11 of 46



       Viewing     the    factual     allegations        in   the     Second   Amended

Complaint as true and viewing them in the light most favorable to

Plaintiffs, and taking all reasonable inferences in Plaintiffs’

favor, Deputy Richardson had arguable probable cause to believe

that     B.E.J.     had    violated      Georgia    law.      Under    Georgia     law,

specifically O.C.G.A. § 20-2-1181, it is “unlawful for any person

to knowingly, intentionally, or recklessly disrupt or interfere

with the operation of any public school . . . .”                           The factual

allegations in the Second Amended Complaint show that B.E.J.’s

behavior    directly       prior    to   his    arrest     was   so    disruptive    to

Charlery’s classroom that Charlery contacted the school’s front

office. Further, Wilder and/or Wilson deemed B.E.J.’s behavior so

disruptive        that    they   sent     Deputy    Richardson        to    Charlery’s

classroom. At that point in time, Deputy Richardson likely had

arguable     probable       cause     that      B.E.J.    was    in    violation     of

O.C.G.A. § 20-2-1181. Whether arguable probable cause actually

existed at that time need not be determined by the Court, because

Deputy    Richardson       certainly     had    arguable      probable     cause   that

B.E.J. was in violation of O.C.G.A. § 20-2-1181 when, according to

the Seconded Amended Complaint, Deputy Richardson entered the

classroom and instructed B.E.J. to come forward, and B.E.J. did

not cooperate but instead asked Deputy Richardson what he had done.

At this point in time, a reasonable officer who had been called to

a classroom by school administrators and had asked a student to

                                           11
Case 4:18-cv-00216-LGW-CLR Document 58 Filed 06/16/20 Page 12 of 46



come forward but was met with non-compliance could reasonably

believe   that   the   student   was    recklessly   or   intentionally

disrupting the operation of that classroom in violation of Georgia

law. See Case, 555 F.3d at 1327 (“Probable cause for an arrest

exists when law enforcement officials have facts and circumstances

within their knowledge sufficient to warrant a reasonable belief

that the suspect had committed or was committing a crime.” (quoting

United States v. Gonzalez, 969 F.2d 999, 1002 (11th Cir. 1992)));

see also In re J.D., 655 S.E.2d 702, 703 (Ga. Ct. App. 2007)

(finding that a student’s “conduct that disrupted the classroom

while school was in session was clearly a violation of” O.C.G.A

§ 20-2-1181 (emphasis added)). Accordingly, Deputy Richardson,

Sheriff Sikes, Charlery, Wilder, and Wilson in their individual

capacities are entitled to qualified immunity based on the factual

allegations in the Second Amended Complaint. See Wood v. Kesler,

323 F.3d 872, 878-83 (11th Cir. 2003) (finding an officer was

entitled to qualified immunity on § 1983 Fourth Amendment and First

Amendment Retaliation claims because the officer had arguable

probable cause to arrest the plaintiff); Jones v. Brown, 649

F. App'x 889, 892 (11th Cir. 2016) (“Because the final amended

complaint, on its face, indicated that Officers Bryant and Centeno

had sufficient probable cause, Jones's third amended complaint

failed to allege one of the required elements of both false arrest

and malicious prosecution.”); Logan v. Ford, No. 1:07-CV-0975,

                                   12
    Case 4:18-cv-00216-LGW-CLR Document 58 Filed 06/16/20 Page 13 of 46



2008 WL 11417076, *6 (N.D. Ga., March 19, 2008) (“In order to

establish a cognizable claim for false imprisonment under § 1983,

plaintiff must show the elements of common law false imprisonment—

(1) intent to confine; (2) acts resulting in confinement; and (3)

consciousness of the victim of confinement or resulting harm—and

establish that the imprisonment resulted in a violation of due

process rights under the Fourteenth Amendment.” (citing Ortega v.

Christian, 85 F.3d 1521, 1526 (11th Cir. 1996))). 1

        For these reasons, Deputy Richardson’s and Sheriff Sikes’

Motion to Dismiss with respect to Counts One, Two, Four, and Five,

in their individual capacities, is due to be GRANTED.                Defendants

Charlery, Wilder, Wilson, and Liberty County School District’s

Motion to Dismiss with respect to Count Five, in their individual

capacities, is due to be GRANTED.

II. Eighth Amendment Claim Against Deputy Richardson and Sheriff
Sikes in Their Individual and Official Capacities

        In Count Three of the Second Amended Complaint, Plaintiffs

seemingly raise a claim for cruel and unusual punishment under the

Eighth Amendment. Dkt. No. 36 at 137. However, in their brief

opposing      Sikes   and   Robinson’s      Motion   for   Summary    Judgment,


1 Additionally, B.E.J. could not have been “seized” within the meaning of the
Fourth Amendment (as incorporated by the Fourteenth Amendment) by Defendants
Sheriff Sikes, Charlery, Wilder, and Wilson because B.E.J. had been placed under
arrest by Deputy Richardson. Plaintiffs have not alleged facts showing that
B.E.J. was released from custody at any relevant point. These Defendants could
not, then, have seized B.E.J. when he was already seized. For this additional
reason, B.E.J. cannot show a constitutional violation in relation to the alleged
actions of Sheriff Sikes, Charlery, Wilder, and Wilson; thus, they are entitled
to qualified immunity on this separate ground.

                                       13
Case 4:18-cv-00216-LGW-CLR Document 58 Filed 06/16/20 Page 14 of 46



Plaintiffs admit that this claim “only applies once Plaintiff is

a convicted prisoner.” Dkt. No. 40. Moreover, at the hearing on

this matter held on November 7, 2019, Plaintiffs expressly conceded

that they did not intend to pursue an Eighth Amendment claim.

Accordingly,    Deputy     Richardson       and    Sheriff    Sikes’      Motion    to

Dismiss with respect to Plaintiffs’ Eighth Amendment Claim, in

their individual and official capacities, is due to be GRANTED.

III. Section 1983 Fourth Amendment Claims and First Amendment
Retaliation Claims Against Deputy Richardson and Sheriff Sikes in
Their Official Capacities (Counts One, Two, Three, Four, and Five)
and Section 1983 Deliberate Indifference Claims Against Sheriff
Sikes in His Official Capacity (Counts Eleven, Twelve, and
Thirteen)

      Deputy Richardson and Sheriff Sikes were both agents of

Liberty County Sheriff’s Department; thus, a suit against them in

their   official   capacities    is     a    suit     against      Liberty   County

Sheriff’s Department. See Busby v. City of Orlando, 931 F.2d 764,

776 (11th Cir. 1991) (“[W]hen an officer is sued under Section

1983 in his or her official capacity, the suit is simply ‘another

way of pleading an action against an entity of which an officer is

an   agent.’”   (quoting    Kentucky    v.        Graham,    473   U.S.    159,    165

(1991))).

      Suits under § 1983 can only be lodged against “persons” within

the meaning of the statute. It is well-established that an “arm of

the state” is not a “person” within the meaning of § 1983 and,

thus, that an arm of the state is not susceptible to suit under


                                       14
Case 4:18-cv-00216-LGW-CLR Document 58 Filed 06/16/20 Page 15 of 46



the statute. Edenfield v. Gateway Behavioral Health Servs., 2018

WL 6199685, at *3 (S.D. Ga. Nov. 28, 2018) (“The United States

Supreme Court has made it clear that ‘neither a state nor its

officials acting in their official capacities are “persons” under

§ 1983.’” (quoting Will v. Mich. Dep’t of State Police, 491 U.S.

58, 71 (1989))); see also Lee v. Dugger, 902 F.2d 822, 826 n.4

(11th Cir. 1990) (“In Will v. Michigan Dep’t of State Police

. . . , the Court declared that ‘States or governmental entities

that are considered “arms of the State” for Eleventh Amendment

purposes’   and   state   ‘officials     acting    in   their   official

capacities’ are not ‘persons’ for the purpose of a section 1983

damages suit.”). Courts in this circuit use “four factors to

determine whether an entity is an ‘arm of the State’ in carrying

out a particular function: (1) how state law defines the entity;

(2) what degree of control the State maintains over the entity;

(3) where the entity derives its funds; and (4) who is responsible

for judgments against the entity.” Manders v. Lee, 338 F.3d 1304,

1309 (11th Cir. 2003) (citations omitted).        Notably, “[w]hether a

defendant is an ‘arm of the State’ must be assessed in light of

the particular function in which the defendant was engaged when

taking the actions out of which liability is asserted to arise.”

Id. at 1308. Here, the functions at issue are a Georgia sheriff’s

arrest of a suspect, a Georgia sheriff’s excessive use of force

when arresting a suspect, a Georgia sheriff’s screening and hiring

                                   15
Case 4:18-cv-00216-LGW-CLR Document 58 Filed 06/16/20 Page 16 of 46



process, a Georgia sheriff’s training of his deputies, and a

Georgia sheriff’s supervision and discipline of his deputies.

     Federal courts in this Circuit have repeatedly determined

that a Georgia sheriff is an arm of the state when undertaking

these functions. As this Court has previously concluded, “[s]ince

Manders was decided in 2003, the relevant Georgia law remains

essentially unchanged. Indeed, it is now ‘insurmountable’ that

Georgia   sheriffs   act   as    arms       of   the    state—not   as    county

officials[.]” Frederick v. Brown, No. CV 113-176, 2015 WL 4756765,

at *14 (S.D. Ga. Aug. 10, 2015) (emphasis added) (quoting Grech v.

Clayton   Cty.,   Ga.,   335    F.3d   1326,     1332    (11th   Cir.    2003)).

Accordingly, the Manders factors weigh heavily in favor of Deputy

Richardson and Sheriff Sikes. Thus, the Court need not and will

not repeat the Manders analysis here. See also, e.g., Pellitteri

v. Prine, 776 F.3d 777, 783 (11th Cir. 2015) (finding that Georgia

sheriff acted as an “‘arm of the State’ when exercising his power

to hire and fire his deputies”); Temple v. McIntosh Cty., Ga.,

No. 2:18-CV-91, 2019 WL 287482, at *4 n.9 (S.D. Ga. Jan. 22, 2019)

(“If the Eleventh Circuit found that the sheriff in Manders was

an arm of the state based on the factors described above for use

of force policy in a jail, then it stands to reason that Sheriff

Jessup in this case is an arm of the State for any alleged policy

decisions or discipline for his deputies regarding excessive force

in arrests.”); Russell v. Darr, No. 4:15-CV-98, 2015 WL 8055880,

                                       16
Case 4:18-cv-00216-LGW-CLR Document 58 Filed 06/16/20 Page 17 of 46



at    *5   (M.D.   Ga.    Dec.    4,    2015)   (“The     sheriff   acts    as    an

‘arm of the state’ when he trains and supervises his employees to

fulfill state functions. . . . and also acts as an ‘arm of the

state’ when hiring and firing the deputies that carry out his law

enforcement policies.”); McDaniel v. Yearwood, No. 2:11–CV–00165,

2012 WL 526078, at *8 (N.D. Ga. Feb. 16, 2012) (finding the sheriff

“acts on behalf of the state when he trains and supervises his

deputies”      based     on      the     Eleventh       Circuit's    explanation

in Grech, 335 F.3d at 1337, that “counties . . . have no role in

the training or supervision of the sheriff's deputies”); Jude v.

Morrison, 534 F. Supp. 2d 1365, 1372 (N.D. Ga. 2008) (“[T]his court

notes that it is bound by the Eleventh Circuit's determination

that   when   sheriffs     (and     their     deputies)    are   performing      law

enforcement duties, they are considered to be an arm of the state,

not county officials.”); Williams v. Keenan, No. 5:06 CV 290, 2007

WL 81823, at *3 (M.D. Ga. Jan. 8, 2007) (“[T]he Court finds in

this case that, based on the rationale of Manders, Defendant acted

as an ‘arm of the State’ in ‘causing or effecting’ Plaintiff's

arrest.”); Morgan v. Fulton Cty. Sheriff's Dep't, No. 1:05-CV-

1576, 2007 WL 1810217, at *5 (N.D. Ga. June 21, 2007) (“With regard

to the Plaintiff's excessive force claim, under Manders, when

establishing and implementing force policies, the Fulton County

Sheriff and therefore his deputies, act as arms of the state and

are    entitled    to    Eleventh      Amendment    immunity.”);     2025    Emery

                                         17
Case 4:18-cv-00216-LGW-CLR Document 58 Filed 06/16/20 Page 18 of 46



Highway, L.L.C. v. Bibb Cty., Georgia, No. 5:02-CV-125, 2006 WL

8446079, at *3 (M.D. Ga. Mar. 15, 2006), aff'd sub nom. 2025 Emery

Highway, L.L.C. v. Bibb Cty., Ga., 218 F. App'x 869 (11th Cir.

2007) (“A sheriff's power to make arrests for violations of state

law is central to his role as an arm of the state. Thus, the

conclusion of Manders with regard to a use-of-force policy in a

county jail applies equally to the exercise of the sheriff's law

enforcement powers in this case.”);       Mladek v. Day, 293 F. Supp.

2d 1297, 1304 (M.D. Ga. 2003) (finding that sheriff and sheriff's

deputies acted as arms of the state in effectuating arrests and

subsequent detentions).

     For these reasons, Deputy Richardson’s Motion to Dismiss

Counts One, Two, Three, Four, and Five, in his official capacity,

is due to be GRANTED. Sheriff Sikes’ Motion to Dismiss Counts One,

Two, Three, Four, Five, Eleven, Twelve, and Thirteen, in his

official capacity, is due to be GRANTED.

IV. Fourth Amendment Excessive Force Claim Against Sheriff Sikes
in his Individual Capacity (Count Three)

     Plaintiffs seek to hold Sheriff Sikes liable for Deputy

Richardson’s alleged use of excessive force even though Sheriff

Sikes was not alleged to have witnessed or directly participated

in Deputy Richardson’s alleged use of excessive force. Thus,

Plaintiffs are proceeding under a theory of supervisory liability.

As the Eleventh Circuit has stated, “supervisory liability under


                                   18
Case 4:18-cv-00216-LGW-CLR Document 58 Filed 06/16/20 Page 19 of 46



§ 1983 occurs either when the supervisor personally participates

in the alleged unconstitutional conduct or when there is a causal

connection between the actions of a supervising official and the

alleged constitutional deprivation.” Cottone v. Jenne, 326 F.3d

1352, 1360 (11th Cir. 2003). A plaintiff may prove such causal

connection     in    at   least   two    ways:    (1)     establishing   that   the

responsible supervisor knew her subordinate would act unlawfully

and   failed    to    stop    him,      id.   (citation      omitted);   and    (2)

establishing that “a supervisor's custom or policy . . . result[s]

in    deliberate      indifference       to   constitutional       rights,”     id.

(internal      quotations     and    citation       omitted)     (alteration     in

original).     Plaintiffs allege that Sheriff Sikes is liable, in his

individual capacity, for Deputy Richardson’s alleged excessive

force,   because      “the   allegations         and/or    inferences    therefrom

support one or both of the following causal connections: either

that Sheriff Sikes’ custom or policy resulted in the deliberate

indifference to B.E.J. III’s constitutional rights and/or that

Sheriff Sikes knew Deputy Richardson would act unlawfully and

failed to stop him from doing so, either of which is sufficient.”

Dkt. No. 40 at 8. Notably, “[t]he standard by which a supervisor

is held liable in [his] individual capacity for the actions of a

subordinate is extremely rigorous.” Bartlett v. Whitlock, No.

3:13-CV-149, 2015 WL 1470136, at *7 (N.D. Ga. Mar. 30, 2015)



                                         19
Case 4:18-cv-00216-LGW-CLR Document 58 Filed 06/16/20 Page 20 of 46



(quoting Braddy v. Fla. Dep't of Labor & Emp't Sec., 133 F.3d 797,

302 (11th Cir. 1998)) (second alteration in original).

     Looking at the first alleged causal connection, Plaintiffs

allege that Sheriff Sikes had knowledge that Deputy Richardson

would use unlawful force against students and thus that Sheriff

Sikes is liable for Deputy Richardson’s alleged use of excessive

force   because    Sikes      failed        to    stop     Deputy    Richardson.

Specifically, Plaintiffs aver that Sheriff Sikes had “knowledge

that Deputy Richardson would act unlawfully in this regard and

failed to stop him from doing so.”                  Dkt. No. 36 ¶ 142. Such

conclusory, naked averment without further factual allegations is

not sufficient to plausibly allege that Sheriff Sikes had knowledge

that Deputy Richards would unlawfully use force against students.

See Iqbal, 556 U.S. at 678 (“A pleading that offers ‘labels and

conclusions’ or ‘a formulaic recitation of the elements of a cause

of action will not do.’ Nor does a complaint suffice if it tenders

‘naked assertion[s]’ devoid of ‘further factual enhancement.’”

(quoting Twombly, 550 U.S. at 555, 557) (alteration in original)).

Other than this conclusory allegation that Sheriff Sikes had the

requisite knowledge, the Second Amended Complaint contains no

allegations    stating   or   implying       that      Sheriff   Sikes   had   such

knowledge.    Plaintiffs,     then,    have      not   plausibly    alleged    that

Sheriff Sikes knew that Deputy Richardson would act unlawfully.



                                       20
Case 4:18-cv-00216-LGW-CLR Document 58 Filed 06/16/20 Page 21 of 46



       Plaintiffs   also     aver    that     Sheriff   Sikes    is   individually

liable on this claim because his custom or policy resulted in

deliberate indifference to B.E.J.’s constitutional right to be

free from excessive force upon being arrested. Plaintiffs allege

that there were no “policies or guidelines on how to interact with

the students and regarding use of force against students, special

needs students in particular.”                Dkt. No. 36 ¶ 64. Plaintiffs

further allege that “Defendants had, at all relevant times herein,

a   custom   or   practice    of    permitting     Liberty      County   Sheriff’s

deputies positioning themselves in the area schools to act as

disciplinarians of the students at the beck and call of the staff

and faculty without appropriate agreements and guidelines, which

led to the constitutional violations and other wrongs complained

of herein.” Id. ¶ 65. Finally, Plaintiffs allege that there is a

causal connection between the alleged excessive force and “Sheriff

Sikes’s custom and/or policy of allowing the use of unlawful force

against students (or being deliberately indifferent thereto).”

Id. ¶ 142.

       These allegations are not sufficient to make it plausible

that   Plaintiffs    satisfy       the   “extremely     rigorous”     standard   of

holding a supervisor liable in his “individual capacity for the

actions of a subordinate.” Knight through Kerr v. Miami-Dade Cty.,

856 F.3d 795, 820 (11th Cir. 2017) (quoting Braddy, 133 F.3d at

802). First, it is not plausible that a sheriff is deliberately

                                         21
Case 4:18-cv-00216-LGW-CLR Document 58 Filed 06/16/20 Page 22 of 46



indifferent to special needs students by failing to create policies

or   guidelines     regarding        use        of    force    against   special     needs

students.    See    Connick         v.    Thompson,       563    U.S.    51,    61   (2011)

(“[D]eliberate indifference’ is a stringent standard of fault,

requiring proof that a municipal actor disregarded a known or

obvious   consequence          of   his    action.”        (alteration     in    original)

(internal quotation marks and citation omitted)); id. at 62 (“A

pattern     of    similar       constitutional            violations      by     untrained

employees    is    ordinarily            necessary       to    demonstrate      deliberate

indifference       for    purposes         of        failure    to   train.”     (internal

quotation    marks       and    citation        omitted)).       Plaintiffs      have   not

pleaded facts that make it plausible that it was “known or obvious”

that a consequence of failing to create policies or guidelines

regarding use of force against special needs students is that

officers will use excessive force against special needs students.

Further, Plaintiffs have not pleaded facts showing or raising the

inference of a pattern of similar constitutional violations by

untrained deputies (whether placed in public schools or not).

      Second, it is not plausible that a sheriff is deliberately

indifferent to a special needs student’s constitutional rights by

a custom or practice of placing his deputies in a school. Again,

Plaintiffs’ conclusory allegation to the contrary is insufficient.

Finally, Plaintiffs’ allegations that there is a causal connection

between Deputy Richardson’s alleged use of excessive force and

                                                22
Case 4:18-cv-00216-LGW-CLR Document 58 Filed 06/16/20 Page 23 of 46



“Sheriff Sikes’s custom and/or policy of allowing the use of

unlawful force against students (or being deliberately indifferent

thereto),”      id.    ¶    142,    is    quintessentially           formulaic    and

conclusory.     As such, it will not be considered. See also Grech,

335 F.3d at 1330 n.6 (“A single incident would not be so pervasive

as to be a custom or practice.”); Barr v. Gee, 437 F. App'x 865,

875 (11th Cir. 2011) (“Insofar as [the plaintiff] alleged a failure

to train, he merely asserted that the purported violation of his

rights    in   this   incident     showed      that    a   ‘policy   of   inadequate

training or supervision’ must have existed. He did not allege facts

supporting a plausible inference either that the County was on

notice beforehand of a need to train in this area, or that the

County made a deliberate choice not to do so.”). For these reasons,

Plaintiffs have failed to plausibly allege facts showing that a

custom,    practice,       or   policy   (or    lack    thereof)     resulted    in   a

deliberate indifference to B.E.J.’s right to be free from the use

of excessive force upon being arrested.

     For these reasons, Defendant Sikes’ Motion to Dismiss with

respect to Count III, in his individual capacity, is due to be

GRANTED.

V. State Law Claims Against Sheriff Sikes in His                          Individual
Capacity (Counts Six, Seven, Eight, Nine, and Ten)

     In Counts Six through Ten, Plaintiffs set forth five state

law claims against Sheriff Sikes in his individual capacity.


                                         23
    Case 4:18-cv-00216-LGW-CLR Document 58 Filed 06/16/20 Page 24 of 46



Sheriff Sikes argues that under Georgia law he is entitled to

official immunity and thus that these claims should be dismissed.

In Georgia, the doctrine of official immunity “protects individual

public agents from personal liability for discretionary actions

taken within the scope of their official authority, and done

without wilfulness, malice, or corruption.”            Cameron v. Lang, 549

S.E.2d 341, 344 (Ga. 2001) (citations omitted). 2                In Georgia,

malice is a high bar:

        [I]n the context of official immunity, actual malice
        requires a deliberate intention to do wrong and denotes
        express malice or malice in fact. Actual malice does not
        include implied malice, or the reckless disregard for
        the rights and safety of others. A deliberate intention
        to do wrong such as to constitute the actual malice
        necessary to overcome official immunity must be the
        intent to cause the harm suffered by the plaintiffs.

Selvy v. Morrison, 665 S.E.2d 401, 404–05 (Ga. App. 2008) (internal

quotations and citations omitted) (alteration in original).

        While Plaintiffs admit “that initially and at the surface

level Sheriff Sikes enjoys official immunity,” Plaintiffs go on to

contest official immunity by arguing that “it is clear that Sheriff

Sikes did not just act negligently or recklessly but intentionally

with regard to his actions (or inaction) with regard to the

placement of deputies (and Deputy Richardson specifically in this

instance) into the public schools without proper training or

arrangements/coordination with the schools and their staff and in


2All agree that Sheriff Sikes was undertaking discretionary actions with respect
to these claims.

                                       24
Case 4:18-cv-00216-LGW-CLR Document 58 Filed 06/16/20 Page 25 of 46



his   allowance   of    his    deputies      to   administer      harassing    and

unjustified discipline in school.” Dkt. No. 40 at 9-10. That is

the entirety of Plaintiffs’ argument on this issue.

      Tellingly, Plaintiffs do not even argue that Sheriff Sikes

acted with an intent to harm with respect to Plaintiffs’ state law

claims    of   excessive       force,    assault,     battery,       intentional

infliction of emotional distress, or negligence. This might be

because the Second Amended Complaint contains no facts to make

plausible that Sheriff Sikes acted with malice or an intent to

cause harm to B.E.J. or any student at Liberty County High School.

Without any allegations of malice or intent to harm, Sheriff Sikes

is entitled to official immunity in these circumstances.

      For these reasons, Sheriff Sikes’ Motion to Dismiss with

respect   to   Counts   Six,    Seven,    Eight,    Nine,   and    Ten,   in   his

individual capacity, is due to be GRANTED.

VI. State Law Claims Against Deputy Richardson and Sheriff Sikes
in Their Official Capacities (Counts Six, Seven, Eight, Nine, and
Ten)

      Counts Six through Ten against Deputy Richardson and Sheriff

Sikes in their official capacities are due to be dismissed because

of sovereign immunity. Under the Georgia constitution, “sovereign

immunity extends to the state and all of its departments and

agencies. The sovereign immunity of the state and its departments

and agencies can only be waived by an Act of the General Assembly

which specifically provides that sovereign immunity is thereby

                                        25
Case 4:18-cv-00216-LGW-CLR Document 58 Filed 06/16/20 Page 26 of 46



waived and the extent of such waiver.” Ga. Const. art. I, § 2,

¶ IX(e). Indeed, “[a] county is not liable to suit for any cause

of action unless made so by statute.” O.C.G.A. § 36-1-4. The burden

of overcoming sovereign immunity is on “[t]he party seeking to

benefit from the waiver of sovereign immunity.” Koehler v. City of

Atlanta, 472 S.E.2d 91, 92 (Ga. Ct. App. 1996) (citation omitted).

Finally, Sheriff Sikes as Sheriff of Liberty County and Deputy

Richardson are considered county employees when sued in their

official   capacity,   and   thus,    they   are    entitled   to    sovereign

immunity   unless   such   immunity    has   been    waived.   See    Seay    v.

Cleveland, 508 S.E.2d 159, 160 (Ga. 1998) (finding that “a county

sheriff sued in his official capacity could be held liable for a

deputy’s negligence in performing an official function only to the

extent the county had waived sovereign immunity”); Butler v.

Carlisle, 683 S.E.2d 882, 887 (Ga. Ct. App. 2009) (citations

omitted) (“Sovereign immunity has been extended to counties and

thus protects county employees who are sued in their official

capacities, unless sovereign immunity has been waived.”).

     Plaintiffs’    entire   response      to   Deputy   Richardson’s        and

Sheriff Sikes’ sovereign immunity argument is as follows: “If the

allegations of the Second Amended Complaint and alleged actions of

these Defendants acting outside the scope of their authority are

supported by the evidence, ‘they would present a question for

decision by a jury, since such action would deprive a public

                                      26
Case 4:18-cv-00216-LGW-CLR Document 58 Filed 06/16/20 Page 27 of 46



official of the shield of sovereign immunity.’” Dkt. No. 40 at 12

(quoting Truelove v. Wilson, 285 S.E.2d 556, 559 (Ga. Ct. App.

1981)). Plaintiffs have failed to satisfy their burden of showing

that sovereign immunity has been waived. Further, Plaintiffs have

failed to show that either Defendant was acting outside the scope

of his authority. Indeed, Plaintiffs alleged in their Second

Amended Complaint that “Defendant Steve C. Sikes was, at all times

relevant herein, the Sheriff of Liberty County, Georgia, and was

acting within the scope of his employment,” dkt. no. 36 ¶ 14, and

that “Defendant M. Gary Richardson was, at all times relevant

herein, a Sheriff’s Deputy and officer and employee of Liberty

County Sheriff’s Department, and was acting within the scope of

his employment,” id. ¶ 15. Thus, Plaintiffs’ suggestion that these

Defendants were acting outside the scope of their authority is

belied by their own allegations and is unsupported by any argument.

These Defendants, then, are entitled to sovereign immunity on these

state law claims against them in their official capacities.

     For   these   reasons,   Deputy     Richardson     and   Sheriff   Sikes’

Motion to Dismiss with respect to Plaintiffs’ state law claims,

Counts   Six,   Seven,   Eight,   Nine,    and   Ten,   in    their   official

capacities, is due to be GRANTED.




                                    27
Case 4:18-cv-00216-LGW-CLR Document 58 Filed 06/16/20 Page 28 of 46



VII. Section 1983 Deliberate Indifference Claims Against Sheriff
Sikes in his Individual and Official Capacities (Counts Eleven,
Twelve, and Thirteen)

      Counts Eleven, Twelve, and Thirteen of the Second Amended

Complaint are all against Sheriff Sikes in his individual and

official capacities. These claims are brought under § 1983 and

allege that Sheriff Sikes was deliberately indifferent to the

constitutional rights of B.E.J.: (1) by failing to properly screen

and hire Deputy Richardson (Count Eleven); (2) by failing “to

promulgate or maintain constitutionally adequate training,” dkt.

no. 36 ¶ 260 (Count Twelve); and (3) by failing to supervise and

discipline “police officers to prevent, deter and punish the

unconstitutional and excessive use of force,” id. ¶ 265 (Count

Thirteen). Each of these counts fails to state a claim.

      A supervisor can only “be held liable for the actions of his

subordinates under § 1983 if he personally participates in the act

that causes the constitutional violation or where there is a causal

connection between his actions and the constitutional violation

that his subordinates commit.” Am. Fed’n of Labor v. City of Miami,

637 F.3d 1178, 1190 (11th Cir. 2011). Such “causal connection may

be established when a supervisor's custom or policy . . . result[s]

in deliberate indifference to        constitutional     rights.”   Cottone,

326   F.3d   at   1360   (internal   quotations   and   citation   omitted)

(alteration in original). Counts Eleven, Twelve, and Thirteen each

allege that Sheriff Sikes was deliberately indifferent to the

                                     28
Case 4:18-cv-00216-LGW-CLR Document 58 Filed 06/16/20 Page 29 of 46



rights of B.E.J. and Plaintiffs. See Dkt. No. 36 ¶¶ 251, 260, 270.

To succeed on a claim of deliberate indifference, a plaintiff must

establish the following: “(1) subjective knowledge of a risk of

serious harm; (2) disregard of that risk; (3) by conduct that is

more than gross negligence.” Goodman v. Kimbrough, 718 F.3d 1325,

1331–32 (11th Cir. 2013) (internal quotation marks omitted); see

also Connick, 563 U.S. at 61 (“[D]eliberate indifference is a

stringent standard of fault, requiring proof that a municipal actor

disregarded    a   known   or    obvious       consequence   of    his   action.”

(alteration in original) (internal quotation marks and citation

omitted)). Thus, “[t]o be deliberately indifferent [an] official

must know of and disregard an excessive risk to [ ] health or

safety; the official must both be aware of facts from which the

inference could be drawn that a substantial risk of serious harm

exists, and he must also draw the inference.” Goodman, 718 F.3d at

1332 (internal quotation marks omitted).

     Count Eleven does not contain sufficient factual allegations

to plausibly show a causal connection between any actions (or

inactions)    of   Sheriff      Sikes    and    any   alleged     constitutional

violation    committed     by   Deputy    Richardson.     Indeed,    Paragraphs

247-53 of the Second Amended Complaint are wholly conclusory.

Furthermore, Plaintiffs do not allege that Sheriff Sikes had any

subjective knowledge that his alleged policy, custom, and practice

risked serious harm. In short, Count Eleven fails to state a claim

                                         29
Case 4:18-cv-00216-LGW-CLR Document 58 Filed 06/16/20 Page 30 of 46



because it lacks the necessary factual allegations to rise to the

level of plausibility.

     Count Twelve also does not plausibly allege a claim for

failure   to     train   under   §   1983.   “In    limited    circumstances,    a

[sheriff’s] decision not to train certain employees . . . to avoid

violating citizens’ rights may rise to the level of an official

government policy for purposes of § 1983.” Connick, 563 U.S. at

61. But “[a] pattern of similar constitutional violations by

untrained       employees   is   ordinarily        necessary    to    demonstrate

deliberate indifference for purposes of failure to train.”                 Id. at

62 (internal quotation marks omitted). Here, Plaintiffs have not

alleged     a    pattern    of   similar     constitutional       violations    by

untrained deputies. Rather, Plaintiffs allege in a conclusory

fashion that (1) “Deputy Richardson never received full, proper or

appropriate training” in several areas, dkt. no. 36 ¶ 256; (2)

Sheriff Sikes (and unidentified others) “as a matter of custom,

practice and policy, failed to maintain and implement adequate and

proper training as to the aforementioned topics,” id. ¶ 257; and

(3) Sheriff Sikes (and unidentified others) “failed to provide

adequate training to police officers” in several respects, id.

¶ 258. Because of these alleged failures, Plaintiffs aver that

Sheriff     Sikes    (and    unidentified      others)     were      deliberately

indifferent to the rights of B.E.J., causing B.E.J. and Plaintiffs’

damages. These allegations are simply too conclusory and fail under

                                        30
Case 4:18-cv-00216-LGW-CLR Document 58 Filed 06/16/20 Page 31 of 46



Eleventh Circuit precedent. Plaintiffs have failed to allege a

pattern   of   similar   constitutional      violations,     have   failed    to

allege the way in which training was improper or insufficient, and

have failed to allege what training would be considered proper and

sufficient.    The    allegations      in   Count   Twelve   constitute      “‘a

formulaic recitation of the elements of a cause of action’” and

“‘naked assertion[s]’ devoid of ‘further factual enhancement.’”

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555, 557)

(alteration    in    original).   As    such,   these   allegations    cannot

properly be considered and thus are insufficient to state a claim

for failure to train.

     Count Thirteen, titled “Failure to Supervise and Discipline,”

fares no better. Paragraph 265 of the Second Amended Complaint

alleges that Sheriff Sikes “failed to supervise police officers to

prevent, deter and punish the unconstitutional and excessive use

of force,” but the Count does not allege facts explaining how

Sheriff Sikes failed in this regard. Paragraph 266 alleges that

“Sheriff Sikes knew or should have known of the lack of abilities

and/or dangerous propensities of Defendant Richardson,” but the

Second Amended Complaint does not allege facts showing that it is

plausible that Deputy Richardson had a “lack of abilities” or

“dangerous propensities.” Further, Plaintiffs do not allege facts

from which it is plausible that Sherriff Sikes had knowledge of

such. See Franklin v. Curry, 738 F.3d 1246, 1251 (11th Cir. 2013)

                                       31
 Case 4:18-cv-00216-LGW-CLR Document 58 Filed 06/16/20 Page 32 of 46



(“[B]y alleging [defendants] ‘knew or should have known’ of a risk,

[plaintiff] has merely recited an element of a claim without

providing the facts from which one could draw such a conclusion.”).

Again, Plaintiffs’ formulaic recitation of the elements of this

claim are insufficient to plausibly allege this claim.

      For these reasons, Sheriff Sikes’ Motion to Dismiss with

respect   to   Plaintiffs’    deliberate    indifference    claims,   Counts

Eleven, Twelve, and Thirteen, in his individual and official

capacity, is due to be GRANTED. 3

VIII. Section 1983 False Imprisonment Claim Against Charlery,
Wilder, Wilson, and Liberty County School District in their
Official Capacities (Count Five)

      As an initial matter, Charlery, Wilder, and Wilson in their

official capacities as agents of Liberty County School District

are in essence Liberty County School District. See Busby, 931 F.2d

at 776 (“[W]hen an officer is sued under Section 1983 in his or

her official capacity, the suit is simply ‘another way of pleading

an action against an entity of which an officer is an agent.’”

(quoting Graham, 473 U.S. at 165)). Thus, there is only one

Defendant at issue here: Liberty County School District. The School

District argues that Plaintiffs have failed to state a claim for

municipal liability with respect to Count Five.



3 The Court has already determined that, as an arm of the state, Sheriff Sikes

in his official capacity is entitled to Eleventh Amendment immunity for these
claims. See supra Section III.     Nevertheless, Sheriff Sikes in his official
capacity is entitled to have these claims dismissed on this additional ground.

                                     32
Case 4:18-cv-00216-LGW-CLR Document 58 Filed 06/16/20 Page 33 of 46



      “The Supreme Court has placed strict limitations on municipal

liability under § 1983.”            Grech, 335 F.3d at 1329. A county may

only be held responsible under § 1983 for its own actions; thus,

respondeat     superior       may   not    be    used    to    establish        a   county’s

liability in a § 1983 case. Id. (citations omitted). Instead, a

plaintiff “must ‘identify a municipal “policy” or “custom” that

caused [his] injury.’”          Id. (alteration in original) (quoting Gold

v. City of Miami, 151 F.3d 1346, 1350 (11th Cir. 1998)). A

plaintiff “has two methods by which to establish a county's policy:

identify either (1) an officially promulgated county policy or (2)

an unofficial custom or practice of the county shown through the

repeated    acts    of    a     final     policymaker         for    the    county.”      Id.

(citations omitted). Importantly, “[p]roof of a single incident of

unconstitutional activity is not sufficient to impose liability

against a municipality.” Craig v. Floyd Cty., Ga., 643 F.3d 1306,

1310 (11th Cir. 2011) (internal quotation marks and citations

omitted).      Indeed,     “‘[a]        pattern     of    similar          constitutional

violations     . . .      is    “ordinarily        necessary.”’”           Id.      (quoting

Connick,    563    U.S.    at    62).     “In    the     absence      of    a    series   of

constitutional violations . . . the plaintiff[ ] must show that

the   policy    itself    is     unconstitutional.”            Id.    at    1311     (second

alteration in original) (citation omitted).

      Plaintiffs contend that they do state a claim against the

School District because “sufficient facts are pled from which it

                                            33
Case 4:18-cv-00216-LGW-CLR Document 58 Filed 06/16/20 Page 34 of 46



can be concluded or inferred that the placement of (untrained)

sheriff’s deputies into public schools, and without an agreement

or proper training, was at least an unofficial custom or practice,

if not an officially promulgated policy.” Dkt. No. 41 at 10. First,

Plaintiffs have not pleaded facts from which it is plausible to

infer that the School District had an unofficial custom or practice

of placing sheriff’s deputies (whether untrained or trained) in

public schools. Plaintiffs have pointed solely to the incident at

issue as the basis of an unofficial custom or policy—this is

insufficient. See Grech, 335 F.3d at 1330 n.6 (“A single incident

would not be so pervasive as to be a custom or practice.”). Even

assuming arguendo that the School District had an unofficial custom

or practice of placing untrained sheriff’s deputies in public

schools, Plaintiffs have failed to plead facts showing that such

a   custom   or   policy   has   resulted         in    a    pattern   of    similar

constitutional    violations:      again,        this   is    the   only    incident

alleged.     See Craig, 643 F.3d at 1310 (“A pattern of similar

constitutional     violations      .   .     .    is    ordinarily     necessary.”

(internal    quotation     marks       and       citations     omitted)).      Thus,

Plaintiffs have failed to sufficiently allege a policy or custom

that caused B.E.J.’s alleged injuries.

      For these reasons, Charlery, Wilder, Wilson, and Liberty

County School District’s Motion to Dismiss with respect to Count

Five, in their Official Capacities, is due to be GRANTED.

                                        34
Case 4:18-cv-00216-LGW-CLR Document 58 Filed 06/16/20 Page 35 of 46



IX. Section 1983 Disability Harassment and Discrimination Claim
Against Charlery, Wilder, Wilson, and Liberty County School
District in Their Individual and Official Capacities (Count
Fourteen)

       Count Fourteen of the Second Amended Complaint is against

Charlery, Wilder, Wilson, and Liberty County School District, in

their individual and official capacities. Plaintiffs state that

this   “is    a     claim   for   discrimination    based    upon   B.E.J.   III’s

disability, race, and color.”             Dkt. No. 36 ¶ 282.

       First, Liberty County School District is an entity and thus

cannot be sued in its individual capacity. Second, Plaintiffs have

“agreed      that    ADA    claims   as   alleged   cannot    lie   against    the

individual [D]efendants, only against the School District.” Dkt.

No. 41 at 5. Thus, this claim with respect to Charlery, Wilder,

and Wilson in their individual capacities is due to be dismissed.

Third, Charlery, Wilder, and Wilson were all agents of Liberty

County School District; thus, suit against them in their official

capacities is the same as a suit against Liberty County School

District. See Busby, 931 F.2d at 776 (“[W]hen an officer is sued

under Section 1983 in his or her official capacity, the suit is

simply ‘another way of pleading an action against an entity of

which an officer is an agent.’” (quoting Graham, 473 U.S. at 165)).

Accordingly, the Court will refer to these Defendants in their

official capacities as Liberty County School District.




                                          35
Case 4:18-cv-00216-LGW-CLR Document 58 Filed 06/16/20 Page 36 of 46



      Turning to the claim, Count Fourteen alleges that Liberty

County School District discriminated against B.E.J. because of his

disability, race, and color. This claim is brought under the ADA,

Section 504 of the 1973 Rehabilitation Act (“Section 504”), and 42

U.S.C. § 1983. The School District allegedly discriminated against

B.E.J. when it failed to properly implement a Section 504 plan and

an Individual Education Plan (IEP) for B.E.J. The School District

also allegedly discriminated against B.E.J. when Charlery, Wilder,

and   Wilson   improperly    reacted     to   and   addressed    B.E.J.’s

disturbance in Charlery’s classroom.

      Plaintiffs aver that B.E.J. was discriminated against based

on his disability and race. The former category of discrimination

raises claims under the ADA and Section 504. The latter category

may give rise to a claim under § 1983. Defendants only address the

former   category   and   argue   that    any   claim   for     disability

discrimination is due to be dismissed.

      “Title II of the ADA and § 504 of the Rehabilitation Act

forbid discrimination on the basis of disability in the provision

of public services.” J.S., III by & through J.S. Jr. v. Houston

Cty. Bd. of Educ., 877 F.3d 979, 985 (11th Cir. 2017). “To state

a claim under Title II and § 504, a plaintiff must demonstrate

‘(1) that he is a qualified individual with a disability; (2) that

he was either excluded from participation in or denied the benefits

of a public entity’s services, programs, or activities, or was

                                   36
    Case 4:18-cv-00216-LGW-CLR Document 58 Filed 06/16/20 Page 37 of 46



otherwise discriminated against by the public entity; and (3) that

the exclusion, denial of benefit, or discrimination was by reason

of the plaintiff’s disability.’” Id. (quoting Bircoll v. Miami-

Dade Cty., 480 F.3d 1072, 1083 (11th Cir. 2007)). 4

        The   School    District       argues       that      Plaintiffs’       disability

discrimination        claim     is   “in     fact”      a    claim   “for   a    free    and

appropriate education,” or a “FAPE.” Dkt. No. 38 at 5. A FAPE is

guaranteed by the Individuals with Disabilities Act. See Loren F.

ex rel. Fisher v. Atlanta Indep. Sch. Sys., 349 F.3d 1309, 1311

(11th Cir. 2003) (“The IDEA guarantees disabled students a Free

and Appropriate Public Education (‘FAPE’).” (citation omitted)).

Thus,      Defendant        argues    that       Plaintiffs      “have      invoked      the

protections      of    the    ADA    and     §    504   to    seek    remedy     for    IDEA

violations,” dkt. no. 38 at 5, and that such claims require

exhaustion of administrative remedies. As the Eleventh Circuit has

stated, if the “crux” of Section 504 and ADA claims “allege[ ]

that the School District had denied [the student] a FAPE,” then

“the claims [are] subject to the IDEA’s administrative exhaustion

requirement.” Durbrow v. Cobb Cty. Sch. Dist., 887 F.3d 1182, 1189

(11th Cir. 2018) (“[I]f and only if a claim alleges the denial of

a     FAPE,   then    the    IDEA    requires      exhaustion        of   administrative

remedies for that claim.”).


4 Notably, “[d]iscrimination claims under the ADA and the Rehabilitation Act
are governed by the same standards, and the two claims are generally discussed
together.” 877 F.3d at 985 (citation omitted).

                                             37
    Case 4:18-cv-00216-LGW-CLR Document 58 Filed 06/16/20 Page 38 of 46



        Plaintiffs respond that although the claims in Count Fourteen

“could be brought as a FAPE violation for failure to follow

[B.E.J.’s] IEP,” the claims are “also cognizable as [ ] separate

claim[s] for intentional discrimination under the ADA and § 504.”

Dkt. No. 41 at 6 (quoting Houston Cty. Bd. of Educ., 877 F.3d at

986).     In   essence,   Plaintiffs   argue   that   the   “crux”   of   Count

Fourteen is not for denial of a FAPE but for discriminating against

B.E.J. on the basis of his disability by “falsely imprisoning

B.E.J. III in the offices, denying him basic care and treatment,

forcing him to sit in a cold room in a bloody shirt after having

to remove the Taser prongs himself, subjecting him to interrogation

in such conditions, etc.”         Dkt. No. 41 at 7. 5

        The issue, then, is whether the “crux” of Count Fourteen is

that the School District denied B.E.J. a FAPE. “In order to

determine whether a claim alleges the denial of a FAPE, we look to

the gravamen or essence of the claim.” Durbrow, 887 F.3d at 1190.

While part of Plaintiffs’ claims in Count Fourteen are in essence

for the denial of a FAPE, other parts of Plaintiffs’ claims are

not. The allegations that the School District failed to properly

implement a Section 504 plan and an IEP are in essence claims

alleging the denial of a FAPE. Nevertheless, the allegations that

the School District, because of B.E.J.’s disability, forced him to


5 At the November 7 hearing, Plaintiffs conceded that Charlery’s merely having
contacted the front office did not constitute an act of intentional
discrimination.

                                       38
    Case 4:18-cv-00216-LGW-CLR Document 58 Filed 06/16/20 Page 39 of 46



sit in a room with taser prongs still attached to his body form

the basis of intentional discrimination under Section 504 and the

ADA. 6

         To the extent Plaintiffs’ claims in Count Fourteen are based

on the proper implementation of a Section 504 plan and an IEP,

such claims are for violation of a FAPE. If the Plaintiffs have

not exhausted their administrative remedies as to those particular

claims, then those claims must be dismissed. Plaintiffs argue that

they “have satisfied all administrative remedies required, in that

they cooperated with the School District and faculty in a ‘Waiver

of      Disciplinary    Tribunal     Hearing’     and   the   ‘Section      504

Manifestation       Determination     Review.’”     Dkt.   No.   41    at    6.

Nevertheless, Plaintiffs have not alleged any facts in the Second

Amended Complaint regarding exhaustion. Thus, Plaintiffs have not

plausibly exhausted their administrative remedies as required.

         For these reasons, Defendants Charlery, Wilder, Wilson, and

Liberty County School District’s Motion to Dismiss with respect to

Count Fourteen, in their individual capacities, is due to be

GRANTED. Defendants Charlery, Wilder, Wilson, and Liberty County

School District’s Motion to Dismiss with respect to the claims in

Count Fourteen, in their official capacities, based on the improper

implementation of a Section 504 plan or an IEP is due to be GRANTED.


6 Notably, these Defendants do not argue that Plaintiffs have failed to allege
sufficiently an element of an intentional discrimination claim, just that these
claims are in essence for a denial of a FAPE.

                                       39
    Case 4:18-cv-00216-LGW-CLR Document 58 Filed 06/16/20 Page 40 of 46



Defendants Charlery, Wilder, Wilson, and Liberty County School

District’s Motion to Dismiss with respect to the claims in Count

Fourteen, in their official capacities, that are not based on the

improper implementation of a Section 504 plan or an IEP is due to

be DENIED.

X. State Law Intentional Infliction of Emotional Distress and
Negligence Claims Against Charlery, Wilder, Wilson, and Liberty
County School District in Their Individual Capacities (Counts Nine
and Ten)

        As an initial matter, Liberty County School District cannot

be sued in its individual capacity and thus these claims against

it in its individual capacity are due to be dismissed.

A. Official Immunity

        Charlery, Wilder, and Wilson argue that they are entitled to

official immunity and thus that these claims should be dismissed.

In Georgia, the doctrine of official immunity “protects individual

public agents from personal liability for discretionary actions

taken within the scope of their official authority, and done

without wilfulness, malice, or corruption.” Cameron, 549 S.E.2d at

344 (citations omitted). 7 As discussed supra, malice is a high bar

in Georgia. Selvy, 665 S.E.2d at 404-05 (“A deliberate intention

to do wrong such as to constitute the actual malice necessary to

overcome official immunity must be the intent to cause the harm

suffered by the plaintiffs.”).


7   All agree that Sheriff Sikes was acting in his discretionary capacity.

                                        40
Case 4:18-cv-00216-LGW-CLR Document 58 Filed 06/16/20 Page 41 of 46



     Further, “[a] ministerial act is commonly one that is simple,

absolute,    and   definite,   arising     under   conditions     admitted    or

proved to exist, and requiring merely the execution of a specific

duty.” Temple, 2019 WL 287482, at *7 (quoting Murphy v. Bajjani,

647 S.E.2d 54, 57 (Ga. 2007)). Plaintiffs argue that dismissal is

not appropriate because they have plausibly alleged that these

Defendants    acted   with   malice   and   that   they    were   undertaking

ministerial functions.

     Turning to the issue of malice, Plaintiffs contend that malice

can be inferred from the following allegations: (1) “Defendants

chose to have a Sheriff’s Deputy intervene and take physical action

rather than address the situation as was to have been done under

B.E.J. III’s 504 Plan,” dkt. no. 41 at 7; (2) “Defendants chose to

force B.E.J. III to remove the Taser prongs from his body himself

with no assistance or first aid of any kind,” id.; and (3)

“Defendants chose to keep B.E.J. III detained in a cold office and

interrogate him after having been Tased and having to remove the

Taser prongs himself,” id. at 7-8.

     The factual allegations that Charlery, Wilder, and Wilson

refused to provide medical care and treatment to B.E.J. while he

had taser prongs stuck in his body and while he was wearing bloody

clothes   raise    the   reasonable   inference     of    malice.   From     the

allegation that these Defendants refused to provide medical care

to B.E.J., it can reasonably be inferred that B.E.J. requested

                                      41
    Case 4:18-cv-00216-LGW-CLR Document 58 Filed 06/16/20 Page 42 of 46



medical care, needed medical care, and that these Defendants denied

B.E.J. medical care. This denial raises the inference of an intent

to injure when considering that B.E.J. was sitting with taser

prongs in his body while wearing bloody clothes in full view of

these Defendants.       Thus, at this early stage, these Defendants are

not entitled to official immunity on these claims. 8

B. Failure to State a Claim for Intentional Infliction of Emotional
Distress

        Charlery, Wilder, and Wilson also argue that Plaintiffs have

failed to state a claim for intentional infliction of emotional

distress (“IIED”). In Georgia, a claim for IIED requires four

elements: “(1) The conduct must be intentional or reckless; (2)

The conduct must be extreme and outrageous; (3) There must be a

causal connection between the wrongful conduct and the emotional

distress; [and] (4) The emotional distress must be severe.” Odem

v. Pace Acad., 510 S.E.2d 326, 332 (Ga. Ct. App. 1998) (citation

omitted).      “Whether    a    claim   rises   to   the   requisite    level    of

outrageousness       and       egregiousness    to    sustain   a      claim    for

intentional infliction of emotional distress is a question of law.”

Id. (citation omitted). “It has not been enough that the defendant

has acted with an intent which is tortious or even criminal, or

that he has intended to inflict emotional distress, or even that

his conduct has been characterized by ‘malice,’ or a degree of


8 Notably, these Defendants do not challenge the sufficiency of the factual
allegations supporting these claims on any other grounds.

                                         42
Case 4:18-cv-00216-LGW-CLR Document 58 Filed 06/16/20 Page 43 of 46



aggravation which would entitle the plaintiff to punitive damages

for another tort. Liability has been found only where the conduct

has been so outrageous in character, and so extreme in degree, as

to go beyond all possible bounds of decency, and to be regarded as

atrocious, and utterly intolerable in a civilized community.”

Bowers v. Estep, 420 S.E.2d 336, 339 (Ga. Ct. App. 1992) (citation

omitted).

     “The   law   intervenes   only    where   the distress inflicted     is

so severe that no reasonable man could be expected to endure it.

The distress must       be   reasonable      and   justified     under    the

circumstances, and there is no liability where the plaintiff has

suffered    exaggerated      and   unreasonable       emotional distress.”

Ghodrati v. Stearnes, 723 S.E.2d 721, 723 (Ga. Ct. App. 2012)

(citation   omitted).    “[E]motional      distress   includes   all   highly

unpleasant mental reactions such as fright, horror, grief, shame,

humiliation, embarrassment, anger, chagrin, disappointment, worry,

and nausea. It is only where it is extreme that liability arises.

The law intervenes only where the distress inflicted is so severe

that no reasonable (person) could be expected to endure it.”

Southland Propane, Inc. v. McWhorter, 720 S.E.2d 270, 277 (Ga. Ct.

App. 2011) (citation omitted). “To demonstrate that the emotional

distress she suffered was severe, a plaintiff must show, at the

very least, that physical and/or mental manifestations of that

distress required her to seek medical or psychological treatment.”

                                      43
Case 4:18-cv-00216-LGW-CLR Document 58 Filed 06/16/20 Page 44 of 46



Howerton v. Harbin Clinic, LLC, 776 S.E.2d 288, 301 (Ga. Ct. App.

2015). Whether B.E.J.’s alleged emotional distress was severe

enough is a matter of law to be determined by the Court. Ghodrati,

723 S.E.2d at 723 (citation omitted).

     First, it is plausible that Defendants’ actions of refusing

medical care to B.E.J., who had taser prongs stuck in his body

while   wearing   a   bloody   shirt,    were   sufficiently   extreme   and

outrageous to plausibly state a claim for IIED. This is especially

so when considering the special relationship of school authorities

and student. See Jones v. Fayette Family Dental Care, Inc., 718

S.E.2d 88, 90 (Ga. Ct. App. 2011) (“[T]he existence of a special

relationship in which one person has control over another, as in

[an] employer-employee relationship, may produce a character of

outrageousness that might otherwise not exist.” (citation omitted)

(alterations in original)).

     Second, it is plausible that B.E.J. suffered severe emotional

distress that resulted in physical manifestations requiring B.E.J.

to seek medical treatment. The Second Amended Complaint alleges

both that B.E.J. had to and did seek medical care and treatment

and that he developed blood pressure problems. At this stage, it

is reasonable to infer that B.E.J.’s blood pressure problems were

a manifestation of his emotional distress and that he was required

to seek medical treatment for these problems. Such allegations,

then, are sufficient to plausibly state a claim for IIED. See

                                    44
Case 4:18-cv-00216-LGW-CLR Document 58 Filed 06/16/20 Page 45 of 46



Coleman v. Hous. Auth. of Americus, 381 S.E.2d 303, 305 (Ga. Ct.

App. 1989) (finding severe emotional distress where the plaintiff

“presented evidence of physical manifestations (headaches, crying,

chest pains) as well as mental and emotional symptoms (upset,

despondency, depression)”).

C. Conclusion

      Defendant Liberty County School District’s Motion to Dismiss

with respect to Counts Nine and Ten, in its individual capacity,

is due to be GRANTED. Defendants Charlery, Wilder, and Wilson’s

Motion to Dismiss with respect to Counts Nine and Ten, in their

individual capacities, is due to be DENIED.

                                CONCLUSION

      For the reasons provided above, Sheriff Sikes’ Motion to

Dismiss    claims   against    him,   in    his   individual    and     official

capacities, is GRANTED. Sheriff Sikes is hereby DISMISSED from

this action.    Deputy Richardson’s Motion to Dismiss claims against

him, in his individual and official capacities, is GRANTED. Liberty

County School District’s Motion to Dismiss claims against it in

its   individual    capacity    is    GRANTED.     Liberty     County     School

District’s Motion to Dismiss claims against it in its official

capacity   is   GRANTED   in   part   and    DENIED   in   part.   Defendants

Charlery, Wilder, and Wilson’s Motion to Dismiss claims against

them in their individual and official capacities is GRANTED in

part and DENIED in part.

                                      45
Case 4:18-cv-00216-LGW-CLR Document 58 Filed 06/16/20 Page 46 of 46



      The following Counts and claims remain: (1) Count Three, a

Section 1983 Claim for excessive force against Deputy Richardson

in his individual capacity; (2) Counts Six, Seven, Eight, Nine,

and   Ten,    state    law     claims   against    Deputy      Richardson    in   his

individual capacity; (3) Counts Nine and Ten, state law claims

against      Charlery,       Wilder,    and     Wilson    in    their    individual

capacities and official capacities, and against Liberty County

School District; and (4) Count Fourteen, various federal law

discrimination        claims    against       Charlery,   Wilder,       Wilson,   and

Liberty County School District in their official capacities to the

extent such claims are not based on the improper implementation of

a Section 504 plan or an IEP .

      SO ORDERED, this 16th day of June, 2020.




                                 HON. LISA GODBEY WOOD, JUDGE
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF GEORGIA




                                          46
